Citation Nr: 1539404	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-34 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  The Veteran had also initiated appeals of April 2011 denials of service connection for valvular heart disease and entitlement to automobile and adaptive equipment.  However, in his December 2013 substantive appeal, he limited his appeal to service connection for PTSD, bilateral hearing loss, and tinnitus.  An interim April 2015 rating decision granted service connection for PTSD, and that issue is not before the Board.


FINDING OF FACT

In an April 2015 statement, the Veteran's representative withdrew his appeals seeking service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

An April 2015 rating decision granted the Veteran service connection for peripheral neuropathy of the upper extremities, each rated 20 percent disabling, effective September 30, 2014, and increased the rating for the service-connected peripheral neuropathy of the lower extremities to 40 percent each, effective September 30, 2014.  His combined rating became 100 percent, effective September 30, 2014.  In an April 2015 e-mail, the Veteran's representative indicated he had spoken with the Veteran and that he agreed he should drop any and all issues that were currently on appeal because his overall rating was 100 percent.  It is clear from the correspondence that the Veteran and his representative discussed whether he should continue to seek service connection for bilateral hearing loss and tinnitus, and that the Veteran concluded he did not wish to in light of the his combined 100 percent rating.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.


ORDER

The appeals seeking entitlement to service connection for bilateral hearing loss and tinnitus are dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


